Title: From Thomas Jefferson to James Strange, 11 May 1791
From: Jefferson, Thomas
To: Strange, James



Sir
Philadelphia May 11. 1791.

Your favor of Apr. 30. has been duly recieved. My separation from my books and papers of account, which are in Virginia renders it impossible to give any definitive answer here. I go home once a year with a view to attend to my private affairs, and shall be at home in the month of September next when I will attend to the subject of your letter and write to you. In the mean time I would observe to you that I am not the person to be applied to in the account against my father’s estate. It probably is for articles furnished after my interests were separated from that estate which was about the year 1764. Mr. John Nicholas of Buckingham is the only acting executor, and can point out the persons responsible for the account.—With respect to those against myself and my mother, I shall be glad to recieve copies of the accounts, under what factors and at what places they arose, because it was the name of the factor generally and not of the firm which was known to the dealer. These may be sent to me here by post more safely than elsewhere.—I am Sir Your very humble servt,

Th: Jefferson

